DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 12/16/2021 were found persuasive by the Examiner.  Therefore, the previous rejections and claim objections set forth in the Non-Final Rejection submitted 06/16/2021 are withdrawn.  
Applicant(s) drawing and specification amendments filed on 12/16/20201 have overcome have overcome the drawing and specification objections set forth in the Non-Final rejection and the previous objections are withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this Examiner’s amendment was given in a telephone interview with Mitchell Ghaneie on 01/13/2022.
The amended claims (1-20) are provided below.

1. (Previously Presented) A gas phase standard preparation device comprising:
a. a housing;
wherein the housing has a first lid and a second lid;
wherein the first lid is hinged to the housing;
wherein the second lid is hinged to the housing;
b. a sealed ampule tube;
wherein the sealed ampule tube is further comprised of an ampule, an ampule sleeve, a plurality of spacers, a first compression fitting, a second compression fitting, a first end, and a second end;
wherein the ampule is provided within the ampule sleeve;
wherein the plurality of spacers is provided within the ampule sleeve;
c. a gas supply line;
wherein the gas supply line has a first end and a second end;
wherein the second end of the gas supply line is linked to the first end of the sealed ampule tube;
d. a pressure sensor;
wherein the pressure sensor is linked to the first end of the gas supply line;

e. a vacuum pump valve;
wherein the vacuum pump valve is linked to the pressure sensor;
wherein the vacuum pump valve is provided in the housing;
f. a gas valve; 
wherein the gas valve is linked to the pressure sensor; 
wherein the gas valve is provided in the housing;
g. a mandrel;
wherein the mandrel provides heating elements;
wherein the mandrel provides an arcuate surface;
h. a lid mandrel; 
wherein the lid mandrel is attached to the first lid; 
wherein the lid mandrel provides an arcuate surface; 
i. an electronics control board;  
wherein the electronics control board electronically links to the pressure sensor, the vacuum pump valve, and the gas valve.

2. (Currently amended) The gas phase standard preparation device of claim 1 wherein the sealed ampule tube is 

3. (Previously Presented) The gas phase standard preparation device of claim 1 wherein a reference material cylinder is linked to the sealed ampule tube. 

4. (Previously Presented) The gas phase standard preparation device of claim 1 wherein a power source is provided.



6. (Previously Presented) The gas phase standard preparation device of claim 4 wherein the power source is a battery.

7. (Previously Presented) The gas phase standard preparation device of claim 1 wherein the housing provides a plurality of compartments.

8. (Previously Presented) The gas phase standard preparation device of claim 7 wherein a reference material cylinder is substantially isolated in one of the plurality of compartments.

9. (Previously Presented) The gas phase standard preparation device of claim 8 wherein the compartment that the reference material cylinder is substantially isolated in includes a bulkhead.

10. (Previously Presented) The gas phase standard preparation device of claim 3 wherein an IR sensor is provided and is electronically linked to the electronics control board to allow for monitoring the temperature of the reference material cylinder.

11. (Previously Presented) The gas phase standard preparation device of claim 3 wherein a load sensor is provided and is electronically linked to the electronics control board to allow for monitoring the weight of the reference material cylinder to determine the mass of gas being added.



13. (Previously Presented) The gas phase standard preparation device of claim 1 wherein insulation walls are provided proximate the mandrel to insulate the mandrel from heat loss.

14. (Previously Presented) The gas phase standard preparation device of claim 1 wherein the gas valve and vacuum pump valve are proportional valves.

15. (Previously Presented) The gas phase standard preparation device of claim 1 wherein at least one bearing is provided on the lid mandrel.

16. (Previously Presented) The gas phase standard preparation device of claim 1 wherein at least one bearing is provided proximate to the mandrel.

17. (Currently Amended) A method of using a gas phase standard preparation device comprising: 
obtaining the gas phase standard preparation device of claim 3, then;
a. placing a clean and evacuated reference material cylinder into the housing;
b. linking the first end of the sealed ampule tube to the gas supply line;
c. linking the second end of the sealed ampule tube to the reference material cylinder;
d. evacuating the sealed ampule sleeve;
e. leak-checking the sealed ampule sleeve;
f. opening a shutoff valve of the reference material cylinder;
g. starting a trickle flow of a diluent gas into the gas phase standard preparation device;
h. closing the first lid;

j. starting a preparation program;
k. filling the reference material cylinder with the diluent gas and the ampule reference material, thereby forming a final reference material; and
l. closing the shutoff valve of the reference material cylinder.

 18. (Previously Presented) The method of using the gas phase standard preparation device of claim 17 further comprising:
verifying the concentration of the final reference material within the reference material cylinder.

19. (Previously Presented) The method of using the gas phase standard preparation device of claim 17 wherein the preparation program further comprising:
a. heating the mandrel to a predetermined temperature;
b. flowing diluent gas through the sleeve containing the broken ampule;
c. monitoring the temperature of the reference material cylinder;
11d. pressurizing the reference material cylinder to a predetermined pressure.

20. (Previously Presented) The method of using the gas phase standard preparation device of claim 19 further comprising:
heating the mandrel to a desired temperature up to 240 degrees Celsius.


Allowable Subject Matter
	Claims 1-20 are allowed.
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a gas phase standard preparation device comprised of a housing having a first and second lid that are hinged to the housing, a sealed ampule tube comprised of an ampule, a sleeve, a plurality of spacers, and a first and second compression fitting, wherein the spacers and the ampule are provided in the sleeve.  The device further comprised of a gas supply line linked to an end of the sealed ampule tube, a pressure sensor linked to the other end of the gas supply line, a vacuum pump valve linked to the pressure sensor, and a gas valve linked to the pressure sensor.  A mandrel and mandrel lid having an arcuate surface, and an electronics control board linking the pressure sensor, vacuum valve, and gas valve.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798